Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 22, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149264                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 149264
                                                                    COA: 320306
                                                                    Oakland CC: 2013-246422-FC
  CHRISTOPHER LEE BENNETT,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the March 19, 2014 order
  of the Court of Appeals is considered. We DIRECT the Oakland County Prosecuting
  Attorney to respond to the application for leave to appeal within 28 days after the date of
  this order. The prosecutor shall address whether the defendant was properly assessed 25
  points for offense variable (OV) 13 in light of MCL 777.18 and People v Bonilla-
  Machado, 489 Mich 412 (2011) (conspiracy offenses are “crimes against public safety”
  rather than “crimes against a person” under MCL 777.1 et seq.) and, if so, whether he is
  entitled to resentencing.

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 22, 2014
           h1015
                                                                               Clerk